DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

  Response to Amendment
 This Office Action is in response to an amendment filed on 11/23/2020. As directed by the amendment, claims 10 and 23 were canceled, claims 1, 11, 14 and 24 were amended, and no claims were added. Thus, claims 1-9, 11-22 and 24-26 are pending for this application.
 
Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 1-9 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
 Specifically, claim 1 recites “moving, when the hand of the second arm is inserted into the mitt opening, the hand of the second arm of the user in a direction away from the first arm to move the first arm further into the arm opening of the arm portion such that the hand of the first arm is located proximate the second end region of the arm portion” in lines 21-24, however this step does not appear in the original specification or drawings (while there is disclosure of further inserting the first arm into the arm portion due to the movement of the arm portion, “moving” the first arm is not disclosed).
The remaining claims are rejected due to dependence on a rejected base claim.

  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-9, 11-22 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “moving, when the hand of the second arm is inserted into the mitt opening, the hand of the second arm of the user in a direction away from the first arm to move the first arm further into the arm opening of the arm portion such that the hand of the moves the first arm further into the arm opening (it appears the arm portion would be moving so that the first arm is further inserted, not the first arm itself is moving (first arm would be stationary)).
Regarding claim 1, the phrase  “to move the first arm further into the arm opening of the arm portion such that the hand of the first arm is located proximate the second end region of the arm portion” in lines 22-24 is unclear, as lines 18-19 of claim 1 recites that “the first arm slides down the arm opening from the first end region to the second end region such that the arm portion is positioned about the first arm”, therefore it is unclear how the first arm can be further inserted “such that the hand of the first arm is located proximate the second end region of the arm portion” if the hand of the first arm is already located at the second end region to begin with.
Regarding claim 14, the preamble of the claim is drawn to an apparatus (“A compression garment”), but the body of the claim also includes the limitations “the arm opening extends from the first end region to the second end region such that the first arm slides down the arm opening from the first end region to the second end region” in lines 7-8 and “defining a mitt opening to receive a hand of a second arm of the user to assist the user in inserting the first arm into the arm opening of the arm portion such that the hand of the first arm is located proximate the second end region of the arm portion” in lines 13-14. Therefore, it is unclear if applicant is claiming an apparatus or method, as a single claim may not be drawn both an apparatus and method. Applicant is required to amend the claim to be clearly directed to the intended scope.
	
The remaining claims are rejected due to dependence on a rejected base claim.   
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

 Claims 1-9 and 11-22, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Waldridge (US 2001/0018563, hereinafter Waldridge ‘563) in view of Waldridge (US 2003/0032905, hereinafter Waldridge ‘905), Carpenter (US 6,338,723) and JoViPak (“ComfySleeve”, https://www.youtube.com/watch?v=EIgrGVjxKpA, published 10/2/2012).
Regarding claim 1, as best understood, Waldridge ‘563 discloses (Fig. 6A) a method of donning a compression garment on a user, the method comprising: 
providing a compression garment comprising: 

Waldridge ‘563 does not disclose a wraparound portion extending from a proximal end region coupled to the first end region of the arm portion and terminating a distal end region, wherein the wraparound portion comprises a mitt at distal end region defining a mitt opening to receive a hand of a second arm of the user to assist the user in inserting the first arm into the arm opening of the arm portion and in wrapping the wraparound portion around a posterior torso region to an anterior torso region of the user, and the step of inserting the hand of the second arm of the user into the mitt opening of the mitt portion.
However, Waldridge ‘905 teaches (Fig. 6A and 9-11) an arm portion (arm wrap 202 of Fig. 10) defining an arm opening to receive at least a portion of a first arm of a user to apply compression to the first arm (paragraph [0080]), and a wraparound portion (straps 240) extending from a proximal end region (torso portion coupled to arm portion, see Fig. 11 and paragraph [0082]) coupled to first end region of the arm portion (coupled, at least indirectly, to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression garment of Waldridge ‘563 to include wraparound garment portion and to modify the torso garment to accommodate the wraparound portion, as taught by Waldridge ‘905, for the purpose of improving securement of compression garment by allowing the compression garment to be wrapped around both sides of the body as opposed to only being wrapped around a single side (Fig. 6A of Waldridge ‘563 only shows garment on one side of body, therefore the teaching of Waldridge affords a more tighter securement by positioning the compression garment around both sides of the user’s 
[AltContent: textbox (Image A)][AltContent: textbox (Image B)]
    PNG
    media_image1.png
    400
    702
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    394
    705
    media_image2.png
    Greyscale
While modified Waldridge ‘563 discloses the arm is inserted into the arm portion (see Fig. 6A Waldridge ‘563), modified Waldridge ‘563 is silent regarding the method step of inserting the first arm of the user into the arm opening of the arm portion of the compression garment such that the first arm slides down the arm opening from the first end region to the second end region such that the arm portion is positioned about the first arm. However, JoViPak teaches (Images A-C, timestamps 5:02-507) inserting the first arm of the user into the arm opening of the arm portion of the compression garment (Images A-B) such that the first arm slides down the arm opening from the first end region to the second end region such that the arm portion is positioned about the first arm (see Images B-C). 
[AltContent: textbox (Image C)]
    PNG
    media_image3.png
    396
    707
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Waldridge ‘563 to include the step of inserting the first arm of the user into the arm opening of the arm portion of the compression garment such that the first arm slides down the arm opening from the first end region to the second end region such that the arm portion is positioned about the first arm, as taught by JoViPak, for the purpose of providing a suitable and simple way of inserting the arm into the arm portion to achieve the goal of an inserted arm of Fig. 6A Waldridge ‘563 without much adjustment required. Furthermore, there are only a finite number of ways to put on a garment, therefore inserting a first arm into an arm portion such that the first arm slides from the first end portion to the second end portion would be obvious to try to provide the expected result of allowing an arm to be inserted in a quick and easy fashion, as it has been held that it is “obvious to try” when choosing from a finite number of identified predictable results with a reasonable expectation of success (see rationale for obviousness of “obvious to try” of a well-known structure in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(I)(B)).

However, given the structures provided by Waldridge ‘563 in view of Waldridge ‘905’, Carpenter, and JoViPak, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that the above-mentioned steps of donning a garment are common practice for clothing of similar structure (e.g. a coat), and absent any criticality or unexpected result, are mere design considerations that would be obvious to one of ordinary skill in the art for the purpose of adjusting the compression garment to the specific body dimensions of a user and ensure a comfortable fit. Furthermore, because there are only a finite number of ways to put on a garment, moving the hand of the second arm in the direction away from the first arm to further insert the first arm would be obvious to try to provide the expected result of providing a secure fit of the garment on both sides of the body, as it has been held that it is “obvious to try” when choosing from a finite number of identified predictable results with a reasonable expectation of success (see rationale for obviousness of “obvious to try” of a well-known structure in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(I)(B)).
Regarding the step of “moving, when the hand of the second arm is inserted into the mitt opening, the hand of the second arm of the user across the anterior torso region of the user to wrap the wraparound portion around the posterior torso region to the anterior torso region of the user”, one of ordinary skill in the art would recognize that while this step is not explicitly shown in the Figures of Waldridge ‘905, the end result shown in the Figures of Waldridge ‘905 (being 
 Regarding claim 2, the modified Waldridge ‘563 discloses the mitt opening is sized to receive more than fingers of the hand of the second arm of the user (mitt opening of mitt 101 of Carpenter is capable of holding the user’s hand, see Col. 22 lines 47-51 Carpenter).
 Regarding claim 3, the modified Waldridge ‘563 discloses mitt opening opens in a direction opposite the location of the arm portion when the wraparound portion is wrapped around the posterior torso region to the anterior torso region of the user (mitt opening of mitt 101 of Carpenter opens in opposite direction as the wrapping direction, and because wrapping of the occurs from proximal to anterior, the combination provides that the mitt opening opens in a direction opposite the location of the arm portion).
Regarding claim 4, the modified Waldridge ‘563 discloses the compression garment further comprises a torso portion (chest wrap structure shown in Fig. 6A Waldridge ‘563) coupled to the proximal end of the wraparound portion (the wraparound portion of Waldridge 
Regarding claim 5-6, modified Waldridge ‘563 discloses the distal end region of the wraparound portion is removably couplable to the torso portion of the compression garment using hook and loop fasteners (Waldridge ‘905 discloses “hook and loop fastening system”, see paragraph [0079] and paragraph [0082], as well as Fig. 11A-11).
Regarding claim 7, modified Waldridge ‘563 discloses the torso portion comprises a plurality of pressure applying regions (Waldridge ‘563 discloses compartments Cn of region R1, corresponding to torso region) to apply pressure to a plurality of torso regions of the torso of the user when the compression garment is donned to assist in moving lymph from the torso to one or more axillary nodes (see Abstract, paragraphs [0045]-[0047] and Fig. 6A of Waldirdge ‘563).
Regarding claim 8, modified Waldridge ‘563 discloses the torso portion is configured to be grasped by the hand of the second arm of the user to assist inserting the first arm into the arm opening of the arm portion prior to the use of the mitt opening to assist in inserting the first arm further into the arm portion. Specifically, one of ordinary skill in the art would recognize it is common practice to put on clothing having sleeves (e.g. a coat) by using a second hand to pull on the torso portion to allow the first hand to be inserted through the sleeve, and absent any criticality or unexpected result, are mere design considerations that would be obvious to one of ordinary skill in the art for the purpose of adjusting the compression garment to the specific body dimensions of a user and ensure. 
As further evidence, JoViPak teaches a method of donning an inflatable garment wherein the torso portion is configured to be grasped by the hand of the second arm of the user to assist 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Waldridge ‘563 to include the torso portion is configured to be grasped by the hand of the second arm of the user to assist inserting the first arm into the arm opening of the arm portion prior to the use of the mitt opening to assist in inserting the first arm further into the arm portion, as taught and evidenced by JoViPak, for the purpose of improving conformability of the compression garment to the user.
Regarding claim 9, modified Waldridge ‘563 discloses the torso portion comprises a loop segment (Waldridge ‘905 taught the wraparound portion, and in order to attach this to the torso portion, Waldridge teaches loops of torso portion of Fig. 11 on both anterior and posterior sides that are used to attach to hooks fasteners 226 of wraparaound portion 240, see paragraph [0078] and Fig. 11), and discloses the loop segment is configured to be grasped by the hand of the second arm of the user to assist inserting the first arm into the arm opening of the arm portion (JoViPak also discloses Velcro segments, at the top and bottom to torso section, see Image D, configured to be grasped by the hand of the second arm of user to assist in inserting the first arm of the arm opening of the arm portion, see Image E) prior to the use of the mitt opening to assist in inserting the first arm further into the arm opening of the arm portion (in order to “further insert”, the arm must already be inserted, therefore because the arm is first inserted when the hook and loops are fastened, this feature must occur prior to the use of the mitt opening to assist in inserting the first arm further into the arm opening of the arm portion). 

    PNG
    media_image4.png
    724
    1274
    media_image4.png
    Greyscale
[AltContent: textbox (Image E)][AltContent: textbox (Image D)] 
    PNG
    media_image5.png
    723
    1278
    media_image5.png
    Greyscale

Regarding claim 11, modified Waldridge ‘563 discloses the arm portion defines a plurality of arm pressure applying regions (compartments CN-C1 in Fig. 6A and paragraph [0046]) positioned along the arm portion from first end region to the second region to apply 
Regarding claim 12, modified Waldridge ‘563 discloses the arm portion of the compression garment comprises a plurality of cells (compartments correspond to inflatable bladders) corresponding to the plurality of arm pressure applying regions and configured to receive fluid (air from pumping system) to apply pressure to the plurality of regions of the first arm when the compression garment is donned (see Abstract, paragraphs [0045]-[0047] and Fig. 6A of Waldirdge ‘563).
Regarding claim 13, modified Waldridge ‘563 discloses wraparound portion (240 of Waldridge ‘905), but does not disclose the wraparound portion of the garment further comprises a plurality of pressure applying regions to apply pressure to a plurality of torso regions of the torso of the user to move lymph from the torso to one or more axillary nodes. However, in another embodiment of Waldridge ‘905 shown in Fig. 5-6, Waldridge ‘905 teaches a wraparound portion (110) further comprising a plurality of pressure applying regions (cells 126, 128, 130, 132, 134, 136) to apply pressure to plurality of torso regions (regions 114, 116, 118, 120, 122, 124) to move lymph from the torso to axillary nodes (see arrows 138, 140, 142, 150, 152, 154, and 156, which show movement from the torso to a node, paragraph [0055] and [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wraparound portion of modified Waldridge ‘563 to include a plurality of pressure applying regions as taught by the embodiment of Waldridge ‘905 shown in Fig. 5-6 for the purpose of improving reabsorption of pooled lymph fluid within surrounding tissues (paragraph [0022] Waldridge ‘905).
Regarding claim 14, as best understood, Waldridge ‘563 discloses (Fig. 6A) a compression garment comprising
an arm portion (wrap 12 that includes a limb region to overlay the bicep, forearm, wrist and hand, see paragraph [0045] and Fig. 6A) defining an arm opening to receive at least a portion of a first arm of a user to apply compression to the first arm (discrete compartments C1-Cn in the form of inflatable chambers that apply compression from the hand to the torso, see Fig. 6A and paragraph [0046]), wherein the arm portion extends from a first end region to a second end region, wherein the first end region is configured to be located proximate the arm pit of the first arm (see Fig. 6A and paragraph [0045]) and the second end region is configured to be located proximate the hand of the first arm when the compression garment is donned (Fig. 6A and paragraph [0045]), and wherein the arm opening extends from the first end region to the second end region (from armpit to hand, see Fig. 6A and paragraphs [0045] and [0047]). 
Waldridge ‘563 does not disclose a wraparound portion extending from a proximal end region coupled to the first end region of the arm portion and terminating a distal end region, wherein the wraparound portion comprises a mitt at distal end region defining a mitt opening to receive a hand of a second arm of the user to assist the user in inserting the first arm into the arm opening of the arm portion such that the hand of the first arm is located proximate the second end region of the arm portion and in wrapping the wraparound portion around a posterior torso region to an anterior torso region of the user, and the step of inserting the hand of the second arm of the user into the mitt opening of the mitt portion.
However, Waldridge ‘905 teaches (Fig. 6A and 9-11) an arm portion (arm wrap 202 of Fig. 10) defining an arm opening to receive at least a portion of a first arm of a user to apply compression to the first arm (paragraph [0080]), and a wraparound portion (straps 240) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression garment of Waldridge ‘563 to include wraparound garment portion, as taught by Waldridge ‘905, for the purpose of improving securement of compression garment by allowing the compression garment to be wrapped around both sides of the body as opposed to only being wrapped around a single side; 

    PNG
    media_image1.png
    400
    702
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    394
    705
    media_image2.png
    Greyscale
[AltContent: textbox (Image B)][AltContent: textbox (Image A)]While modified Waldridge ‘563 discloses the arm is inserted into the arm portion (see Fig. 6A Waldridge ‘563), modified Waldridge ‘563 is silent regarding the the first arm slides down the arm opening from the first end region to the second end region such that the arm portion is positioned about the first arm. However, JoViPak teaches (Images A-C, timestamps 5:02-507) inserting the first arm of the user into the arm opening of the arm portion of the compression garment (Images A-B) such that the first arm slides down the arm opening from the first end region to the second end region such that the arm portion is positioned about the first arm (see Images B-C). 
[AltContent: textbox (Image C)]
    PNG
    media_image3.png
    396
    707
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression garment of modified Waldridge ‘563 to include the inserting the first arm of the user into the arm opening of the arm portion of the compression garment such that the first arm slides down the arm opening from the first end region to the second end region such that the arm portion is positioned about the first arm, as taught by JoViPak, for the purpose of providing a suitable and simple way of inserting the arm into the arm portion to achieve the goal of an inserted arm of Fig. 6A Waldridge ‘563 without much adjustment required. Furthermore, there are only a finite number of ways to put on a garment, therefore inserting a first arm into an arm portion such that the first arm slides from the first end portion to the second end portion would be obvious to try to provide the expected result of allowing an arm to be inserted in a quick and easy fashion, as it has been held that it is “obvious to try” when choosing from a finite number of identified predictable results with a reasonable expectation of success (see rationale for obviousness of “obvious to try” of a well-known structure in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(I)(B)).
 Regarding claim 15, the modified Waldridge ‘563 discloses the mitt opening is sized to receive more than fingers of the hand of the second arm of the user (mitt opening of mitt 101 of Carpenter is capable of holding the user’s hand, see Col. 22 lines 47-51 Carpenter).
 Regarding claim 16, the modified Waldridge ‘563 discloses mitt opening opens in a direction opposite the location of the arm portion when the wraparound portion is wrapped around the posterior torso region to the anterior torso region of the user (mitt opening of mitt 101 of Carpenter opens in opposite direction as the wrapping direction, and because wrapping of the occurs from proximal to anterior, the combination provides that the mitt opening opens in a direction opposite the location of the arm portion).
Regarding claim 17, the modified Waldridge ‘563 discloses the compression garment further comprises a torso portion (chest wrap structure shown in Fig. 6A Waldridge ‘563) coupled to the proximal end of the wraparound portion (the wraparound portion of Waldridge ‘905 is coupled via tabs 208 of chest wrap, see Fig. 11 and paragraph [0082] of Waldridge ‘905) and coupled to the arm portion (Waldridge ‘905 discloses fastening means 212, see Fig. 11 and paragraph [0082]).
Regarding claims 18-19 , modified Waldridge ‘563 discloses the distal end region of the wraparound portion is removably couplable to the torso portion of the compression garment using hook and loop fasteners (Waldridge ‘905 discloses “hook and loop fastening system”, see paragraph [0079] and paragraph [0082], as well as Fig. 11A-11).
Regarding claim 20, modified Waldridge ‘563 discloses the torso portion comprises a plurality of pressure applying regions (Waldridge ‘563 discloses compartments Cn of region R1, corresponding to torso region) to apply pressure to a plurality of torso regions of the torso of the 
Regarding claim 21, modified Waldridge ‘563 discloses the torso portion is configured to be grasped by the hand of the second arm of the user to assist inserting the first arm into the arm opening of the arm portion prior to the use of the mitt opening to assist in inserting the first arm further into the arm opening of the arm portion. Specifically, one of ordinary skill in the art would recognize it is common practice to put on clothing having sleeves (e.g. a coat) by using a second hand to pull on the torso portion to allow the first hand to be inserted through the sleeve, and absent any criticality or unexpected result, are mere design considerations that would be obvious to one of ordinary skill in the art for the purpose of adjusting the compression garment to the specific body dimensions of a user and ensure. 
As further evidence, JoViPak teaches a method of donning an inflatable garment wherein the torso portion is configured to be grasped by the hand of the second arm of the user to assist inserting the first arm into the arm opening of the arm portion (see Images A-C above, timestamp 5:02-507) prior to the use of the mitt opening to assist in inserting the first arm further into the arm opening of the arm portion (because the wraparound portion of JoViPak occurs following timestamp 5:07, the use of mitt opening occurs following to the grasping the torso portion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Waldridge ‘563 to include the torso portion is configured to be grasped by the hand of the second arm of the user to assist inserting the first arm into the arm opening of the arm portion prior to the use of the mitt opening to assist in inserting the first arm further into the arm portion, as taught and evidenced by JoViPak, for the purpose of improving conformability of the compression garment to the user.
Regarding claim 22, modified Waldridge ‘563 discloses the torso portion comprises a loop segment (Waldridge ‘905 taught the wraparound portion, and in order to attach this to the torso portion, Waldridge teaches loops of torso portion of Fig. 11 on both anterior and posterior sides that are used to attach to hooks fasteners 226 of wraparaound portion 240, see paragraph [0078] and Fig. 11), and discloses the loop segment is configured to be grasped by the hand of the second arm of the user to assist inserting the first arm into the arm opening of the arm portion (JoViPak also discloses Velcro segments, at the top and bottom to torso section, see Image D, configured to be grasped by the hand of the second arm of user to assist in inserting the first arm of the arm opening of the arm portion, see Image E) prior to the use of the mitt opening to assist in inserting the first arm further into the arm opening of the arm portion (in order to “further insert”, the arm must already be inserted, therefore because the arm is first inserted when the hook and loops are fastened, this feature must occur prior to the use of the mitt opening to assist in inserting the first arm further into the arm opening of the arm portion). 
[AltContent: textbox (Image D)]
    PNG
    media_image4.png
    724
    1274
    media_image4.png
    Greyscale

[AltContent: textbox (Image E)]
    PNG
    media_image5.png
    723
    1278
    media_image5.png
    Greyscale

Regarding claim 24, modified Waldridge ‘563 discloses the arm portion defines a plurality of arm pressure applying regions (compartments CN-C1 in Fig. 6A and paragraph [0046]) positioned along the arm portion from first end region to the second region to apply pressure to a plurality of arm regions of the first arm to assist in moving lymph from the first arm to one or more axillary nodes when the compression garment is donned (see Abstract, paragraphs [0045]-[0047] and Fig. 6A of Waldirdge ‘563).
Regarding claim 25, modified Waldridge ‘563 discloses the arm portion of the compression garment comprises a plurality of cells (compartments correspond to inflatable bladders) corresponding to the plurality of arm pressure applying regions and configured to receive fluid (air from pumping system) to apply pressure to the plurality of regions of the first arm when the compression garment is donned (see Abstract, paragraphs [0045]-[0047] and Fig. 6A of Waldirdge ‘563).
Regarding claim 26, modified Waldridge ‘563 discloses wraparound portion (240 of Waldridge ‘905), but does not disclose the wraparound portion of the garment further comprises a plurality of pressure applying regions to apply pressure to a plurality of torso regions of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wraparound portion of modified Waldridge ‘563 to include a plurality of pressure applying regions as taught by the embodiment of Waldridge ‘905 shown in Fig. 5-6 for the purpose of improving reabsorption of pooled lymph fluid within surrounding tissues (paragraph [0022] Waldridge ‘905).

 Response to Arguments
 Applicant’s arguments filed 10/26/2020 have been fully considered. 
Applicant’s arguments with respect to claim(s) 1-9, 11-22 and 24-26 have been considered but are moot because the new ground of rejection does not rely on the additional references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, applicant’s arguments regarding the DME Direct reference on page 9 paragraph 3 and page 11 paragraphs 1-2 have been fully considered but are moot because the reference is no longer relied upon.
Regarding rejection of claim 1, Applicant argued (page 9 paragraph 5 and page 10 paragraph 1) that Waldridge ‘905 does not teach or suggest the left arm being inserted into the 
 Regarding rejection of claim 14, Applicant argued (page 13 paragraphs 2 and 3) that Waldridge ‘905 does not teach or suggest the left arm being inserted into the arm portion because Waldridge ‘905 discloses wrapping the garment around the arm (as opposed to sliding arm within garment). However, this argument is now moot, because the step of insertion is taught by JoViPak (see full rejection above), and Waldridge ‘905 is only used to teach a wraparound portion and modifying the torso garment to accommodate the wraparound portion.
Arguments regarding allowability of the dependent due to dependence on independent claims 1 and 14 have been considered but are moot due to rejection of all independent claims.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cooper (US 2004/0163154) discloses a compression garment having a similar structure as claimed (arm portion, torso portion, and wraparound portion, see Fig. 1-2). 
Dellinger (US 6,237,151) discloses a compression garment having a similar structure as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MOON/Examiner, Art Unit 3785